AFFIRMEI); Opinion Filed October 31, 2012.




                                                   In The
                                          Qniirt if Apiiahi
                              Fift1i Diitrirt uf Jcxa at 1at1a
                                            No. 05-11-01534-CR


                                  JAMES ALLEN BALL, JR., Appellant

                                                     V.

                                    THE STATE OF TEXAS, Appellee


                             On Appeal from the 15th Judicial District Court
                                        Grayson County, Texas
                                    Trial Court Cause No. 059352


                                               OPINION
                                 Before Justices Bridges, Richter, and Lang
                                          Opinion By Justice Lang

        James Allen Ball, Jr., appeals the trial court’sjudgment convicting him of robbery. Thejury

found Ball guilty of robbery. Ball pleaded true to the enhancement and the jury assessed his

punishment at     ninety years   of imprisonment. Ball raises one issue on appeal arguing the evidence

is legally   insufficient   to support his conviction because it does not establish beyond a reasonable

doubt that he caused bodily injury. We conclude the evidence is sufficient. The trial court’s

judgment is affirmed.

                       1. FACTUAL AND PROCEDURAL BACKGROUND

        Officer Thomas Unerfusser responded to a report of a robbery at James Avery’s residence.
When he arrived. Avery and a friend, Scott I lame!, were at the residence. lie observed that Avery

had   an injury   to his forehead that had a little bit of blood and Hamcl had a laceration to his biceps

and his finger was bleeding. lie also observed that the glass on the Front door ot the residence had

been “pushed in” and the frame around the glass had been broken. In addition, there was evidence

that there had been a struggle inside the residence. Avery and I lamel i-eported that two white men

had entered the residence and took Avery’s wallet. Later, Hamel identified l3all from a photo line—up

as one of the men who entered Avery’s residence.

         Bali was indicted for robbery. The indictment alleged Ball intentionally, knowingly, and

recklessly caused bodily injury to Avery by striking him. The indicted offense was enhanced by a

prior conviction. Afler a trial, the jury found Ball guilty. Ball pleaded true to the enhancement and

the jury assessed his punishment at ninety years of imprisonment.

                               II. SUFFICIENCY OF THE EVIDENCE

         In his sole issue on appeal. Ball argues the evidence is legally insufficient to support his

conviction because it does not establish beyond a reasonable doubt that he caused bodily injury. He

claims that Avery did not testify that he suffered any physical pain, illness, or impairment of his

physical condition as a result of the injury. Also, Ball contends that Avery was not taken to the

hospital, did not request or receive emergency treatment, and did not receive outside medical

treatment for his injury. The State responds that the evidence shows Avery was struck on the

forehead, his injury bled, he had a scar from the injury, and Avery testified the strike to his head

“knocked [him] a little dingy” and might have briefly knocked him out.

                                         A. Staiidard of Review

         When reviewing the sufficiency of the evidence, an appellate court considers all of the

evidence in the light most favorable to the verdict to determine whether the jury was rationally




                                                   —2—
Justi tied in finding guilt beyond a reasonable doubt. S’e Jackson   i’.   Uiiinia, 443 U.S. 307. 3 I 8--I 9

(1979); Mccciii v. State, 36$ S.W.3d 516, 525 (Tex. Crim. App. 2012); Brooks r. State, 323 S.W.3d
893, 899 (Tex. Crim. App. 2010) (plurality op.). Appellate courts arc required to determine whether

any rational juror could have Found the essential elements of the offense beyond a reasonable doubt.

See Jackson. 443 U.S. at 319: Brooks, 323 S.W .3d at 902 n. 19. An appellate court is required to

defer to the jury’s credibility and weight determinations because the jury is the sole judge ot the

witnesses’ credibility and the weight to be given to their testimony. See Jackson, 443 U.S. at 319,

326; Merritt, 368 S.W.3d at 525; Brooks, 323 S.W.3d at 899. All evidence, whether properly or

improperly admitted, will be considered when reviewing the sufficiency of’ the evidence. See

McDaniel v. Brown, 558 U.S. 120, 130 S. Ct. 665, 672 (2010) (per curiam); Lockhart v.           Nelso,i.   48$

U.S. 33, 41-42 (1988); Jackson, 443 U.S. at 319.

                                        B. Applicable Law

        A person commits theft ifhe unlawfully appropriates property with the intent to deprive the

owner of property; appropriation of property is unlawful ifit is without the owners effective consent.

TEX. PENAL CODE ANN.         31.03(a). (b)(1) (West Supp. 2012). A person commits robbery if he

intentionally, knowingly, or recklessly causes bodily injury to another. TEx. P1.:NAL CODE ANN.             §
29.02(a)(1) (West 2011).

       “Bodily injury” means physical pain, illness, or any impairment of physical condition. TEx.

PENAL CODE ANN.     §   l.07(a)(8) (West Supp. 2012); La.cter v. State, 275 S.W.3d 512, 524 (Tex.

Crim. App. 2009). This definition appears to be purposefully broad and seems to encompass even

relatively minor physical contacts so long as they constitute more than mere offensive touching.

Lane v. State, 763 S.W.2c1 785, 786 (Tex. Crim. App. 1989). This definition encompasses even

relatively minor physical contact if it constitutes more than offensive touching. Laster, 275 S.W.3d




                                                —3—
at 524:   Lane,   7o3 S.W.2d at 786.

          Proof of bodily inlurv is mit dependent on the severity of violence used against the victim as

long as   some    resulting physical pain, illness, or impairment of physical condition can be identified.

Lane, 763 S.W.2d at 787; see also J3oltan v. State. 619 S.W.2d 16(, 167 (Tex, Crim. App. 1981)

(evidence of cut sufficient to show bodily injury); .lrzaga v. State, 86 S.W.3d 767, 77879 (Tex.

App.—-El Paso 2002, no pet) (existence of cut, scrape. or bruise sufficient evidence of physical pain

necessary to establish bodily injury within meaning of statuteLTestimony that a victim experienced

physical pain is not required to prove bodily injury. rlrzaga, 86 S.W.3d at 778—7c. Rather, evidence

ofa visible injury allows for an inference of pain. See .4raga, 86 S.W.3d at 778 (jury permitted to

draw inferences from evidence, including inference that victim actually felt or suffered physical

pain); Goodin v. State, 750 S.W.2d 857, 859 (Tex. App.—Corpus Christi 1988, pet. ref’d) (although

victim did nut testify he suffered “pain,” jury could infer bruises and muscle strain caused “physical

pain”).

                                  C.   Application of   the Law   to tue I’acts


          The record shows Officer Unerfusser testifi ed that when he arrived at Avery’s residence, he

observed a small strike to Avery’s forehead between his eyes that had some blood on it. A

photograph of Avery’s injury showing blood dripping from a small cut on his forehead was admitted

into evidence. Aveiy testified he had a scar from the injury to his forehead. Also, Avery stated when

he was struck. “it knocked [him] a little dingy” and that “it might have knocked [himj out.”

          Even though Avery did not testify he felt pain, the jury could have inferred from the blood,

his statement that he was knocked a “little dingy” or may have been “knocked out,” and the

subsequent scar caused by the strike to his head that Avery suffered physical pain. See Arzaga, 86
S.W.3d at 778 (jury permitted to draw inferences from evidence, including inference that victim
actually felt or suttered physical pain ) Goodiii, 77() S. W.2d at 859 (although victim did not testit

he suffered “pain,”jury could infer bruises and muscle strain caused “physical pain”). Reviewing

all of the evidence in the light most fiworable to the jury’s verdict, we conclude a rational jury could

have Ibund the essential element of boldily injury to    support   Ball’s conviction for robbery. Sec

Ho/ton, 619 S\V2d at 167 (evidence of cut sufficient to show bodily injury) Arzagu, 86 S.W.3d at

778—79 (existence of cut, serape, or bruise sufficient evidence of physical pain necessary to establish

bodily injury within meaning ot statute).

        Issue one is decided against Ball.

                                        lii. CONCLUSION

        The evidence is sufficient to support Ball’s conviction for robbery.

        The trial court’s udgrnent is affirmed.




                                                       DOUGL’S LANG
                                                       JUST

Do Not Publish
Ti:x. R.. Apr. P. 47
ill 534F.U05




                                                  ——
                                      of Apiia1s
                                    Qtnirt
                        Fifth Oitrict of xas at                    1aItas

                                        JUDGMENT
JAMES ALLEN [3ALL, JR., Appellant                    Appeal   from   the 1 5th Judicial District Court
                                                     ol (3ravson   County,   Texas. (Tr.Ct.No.
No. 05-I 1-01534-CR           V                      059352).
                                                     Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                         Bridges and Richter participating.


       Based on the Court’s opinion of this date, the judgment of the trial   court is   AFFIRNIED.



Judgment entered October 31. 2012.


                                                                                    ,v
                                                              1                /

                                                     DOUGLAiS. LANG
                                                     JUSTlØ